UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7162



WAYNE A. SOUSER,

                                            Petitioner - Appellant,

          versus


DIRECTOR, DEPARTMENT OF CORRECTIONS,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-116, CA-02-117)


Submitted:   September 30, 2003           Decided:   October 8, 2003


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne A. Souser, Appellant Pro Se.    Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne A. Souser seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                   28

U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this standard by

demonstrating    that   reasonable         jurists    would    find     that   his

constitutional    claims    are    debatable    and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322,                   , 123 S. Ct.

1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

that Souser has not made the requisite showing.                Accordingly, we

deny a certificate of appealability and dismiss the appeal. See 28

U.S.C. § 2253(c) (2000).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court     and    argument    would   not     aid   the

decisional process.




                                                                        DISMISSED


                                       2